DETAILED ACTION
	This action is a response to the filing on 5/18/2022. Examiner acknowledges the amendments made to claims 1, 5-7, 13, 15, 17, 19, and 20.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/19/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 5/18/2022.  These drawings are accepted.

Claim Objections
Claims 7 and 9 objected to because of the following informalities:
In claim 7, line 8, “an applicator” should be –the applicator--.
In claim 9, line 2, “from a plurality of applicators” should be –the applicator, said applicator being part of a plurality of applicators--.
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a wireless module configured to wirelessly communicate with the computing device” in claim 1 and “a diagnostic unit configured to run one or more diagnostic tests and generate diagnostic test data and an error code” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Based on Applicant’s specifications the 112(f) recitations are being interpreted as follows:
wireless module – wireless or cellular circuitry (paragraph 68) and
diagnostic unit – part of a controller (controller includes a processor – paragraph 62).

Response to Arguments
Applicant’s amendments have overcome the previous prior art rejections.
Applicant’s amendments have overcome previous 112 rejections but have introduced new 112 rejections as noted in the sections below.
Applicant’s arguments with respect to amended claim(s) 1-6 have been considered but are moot because the new ground of rejection relies on a different combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The new combination of US 2013/0245486 (Simon et al., hereinafter Simon), US 2016/0015995 (Leung et al., hereinafter Leung), and US 2014/0336443 (Maharaj) as noted in the 103 rejection below addresses the components of the newly amended claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “a predetermined set of performance parameters” in line 21. It is not clear if this a new instance or refers to the “predetermined set of performance parameters” mentioned in lines 17-18 of the claim.
Claims 8-21 inherit the deficiencies of claim 7 and are likewise rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0245486 (Simon et al., hereinafter Simon) in view of US 2016/0015995 (Leung et al., hereinafter Leung) and in view of US 2014/0336443 (Maharaj).
In regards to claims 1-3, Simon discloses devices and methods for monitoring non-invasive vagus nerve stimulation (title and abstract). Simon shows a system that includes
a computing device with a display and cellular communications circuity (paragraphs 73 and 108; figures 4A-4D; smart phone requires the presence of cellular communications circuitry); 
a base housing (figure 3; 30 or 40; paragraph 105) comprising a controller (control components in stimulator housing or docking station – paragraphs 105 and 109; figure 5, 332 and 331) configured to generate a high-power pulsed signal, wherein the controller comprises a wireless module configured to wirelessly communicate with the computing device (paragraphs 104 and 110-115 – wireless communication may be used instead of cables to avoid inconvenience and distance limitations; figure 5); and
two or more applicators coupled to the base housing (see figure 1, 340; paragraphs 71-75, 119), each applicator comprising:
a coil circuit (paragraphs 71, 73, 76, and 119; 340 can be a pair of magnetic coils for stimulation) configured to emit the high-power pulsed electromagnetic field signal.

However, Simon does not state that the cellular communications circuitry is configured to receive software and firmware updates for the PEMF applicator system, the controller receives from the computing device the software and firmware updates, and that the high-power pulsed electromagnetic field signal has a power of greater than 40W. In a related area, Leung discloses a magnetic stimulator and its method of use (title and abstract). Of note are paragraphs 50-52 and 75 which discloses updating settings for software, hardware, and firmware of the device using wireless networks and a smartphone, tablet, or device that wirelessly communicates with the magnetic stimulator and that the wireless network includes cellular protocols, thus making the cellular circuitry be configured to receive software and firmware updates for the magnetic stimulator and the controller being configured to receive the software and firmware updates from the computing device. Leung states in paragraph 50 that the updating is performed to improve device performance or update a patient’s treatment parameters. Thus it would have been obvious to one of ordinary skill in the art, before the filing date of the claimed invention, to modify the device of Simon to have the cellular communications circuitry be configured to receive software and firmware updates and have the controller be configured to receive from the computing device the software and firmware updates, as taught by Leung, in order to improve stimulator device performance or update a patient’s treatment parameters.
   However, Simon and Leung do not state that the high-power pulsed electromagnetic field signal has a power of greater than 40W. In a related area, Maharaj discloses methods of using magnetic fields for therapeutic purposes (see abstract). Of note are paragraphs 102-103 which state that power levels of the signals may require power levels of up to 500 watts based on methods used for signal amplification. Thus, it would be obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the signal of Simon and Leung to be greater than 40 Watts because of the signal amplification needs of applicators as taught by Maharaj.
In regards to claim 4, Simon, Leung, and Maharaj disclose the limitations of claim 1. In addition, Simon in paragraphs 190-192 discloses the presence of a remote server (physician’s computer) that transmits to the local computing device prescriptions for additional high-power PEMF signal (authorization for further treatments), which makes the remote computing device and the computing device configured to communicate with each other.

  In regards to claim 6, Simon, Leung, and Mahraj disclose the limitations of claim 1. In addition, Simon shows in paragraph 203-205 that the display has a graphical user interface for controlling the stimulator, which would include the housing and applicators, implemented as a mobile phone app. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0245486 (Simon et al.), US 2016/0015995 (Leung et al.) and US 2014/0336443 (Maharaj) as applied to claims 1 and 7 above, and further in view of US 2009/0228071 (Bourget) and US 2014/0265611 (Fern et al., hereinafter Fern).
In regards to claim 5, Simon, Leung, and Maharaj disclose the limitations of claim 1. In addition, Simon discloses in paragraph 192 the process of performing diagnostics on the stimulator and docking station, which would require the presence of a diagnostic unit (processor and related software) and communication with the computing device. Simon and Maharaj do not disclose the generation of an error code and transmitting the diagnostic data and error code to the computing device. In a related area, Bourget discloses the communication between a medical device processor and other medical device components. Of note is paragraph 33 which shows a processor performing diagnostics and communicates the result of a self-test or an error code. In a related area, Fern discloses medical devices and their related control systems (abstract). Of note is paragraph 83 which discloses the use or error codes, to allow a user to quickly diagnose where device failure has occurred so that the equipment can be repaired or replaced. Thus it would be obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the device of Simon, Leung and Maharaj to include a diagnostic unit that runs diagnostic tests and generates diagnostic test data and error codes and transmitting the test data and error code to the computing device as taught by Bourget in order to allow a user to quickly diagnose and fix problems as taught by Fern.

Allowable Subject Matter
Claims 7-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
In regards to claim 7, the prior art of record does not teach or suggest a method, as claimed by Applicant, that includes the combination of steps that include: 
receiving a feedback signal in the feedback sensor associated with the high-power PEMF signal emitted by the applicator, wherein the feedback signal is based on a detected field strength of the emitted high-power PEMF signal;
transmitting a therapy field feedback signal derived from or including the feedback signal to a local computing device;
determining that the therapy field feedback signal exceeds a predetermined set of performance parameters.
Claims 8-21 are dependent on allowable matter from claim 7 and would be allowable once the 112 rejections are overcome.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791     

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791